 



Exhibit 10.1
OPTION AGREEMENT
THIS OPTION AGREEMENT (this “Option Agreement”) dated as of April 30, 2008
(“Effective Date”) is between Alseres Pharmaceuticals, Inc. (f/k/a Boston Life
Sciences, Inc.), a Delaware corporation with offices at 85 Main Street,
Hopkinton, MA 01748 (“Alseres”) and BioAxone Therapeutic Inc., a Canadian
corporation with offices at 1100, boul. René-Lévesque, 25e étage Montréal,
Québec H3B 5C9 Canada (“BA”).
Background
     WHEREAS Alseres and BA entered into that certain License Agreement dated as
of December 28, 2006 (“License Agreement”) whereby BA exclusively licensed to
Alseres patent rights and know-how relating to fusion proteins.
     WHEREAS Alseres desires an option to amend the License Agreement and BA is
willing to grant such option to Alseres, on the terms and conditions set forth
in this Option Agreement.
     BA and Alseres agree as follows:
     1. The terms used in this Option Agreement shall have the meaning set foth
in the License Agreement. All references to dollars are U.S. dollars.
     2. Option. BA hereby grants to Alseres an option (the “Option”) to amend
the License Agreement (the “Amendment”) as described in Section 3 below. The
term of the Option (the “Option Period”) shall commence on the Effective Date
and shall expire upon the earlier of (a) the date of consummation of the sale or
issuance of shares of capital stock of Alseres (other than issuance of shares of
capital stock of Alseres to officers, directors or employees of, or consultants
to, Alseres in their respective capacities as such), including the sale of debt
that is convertible into shares of capital stock of Alseres, which results in
aggregate gross proceeds (in one closing or a series of closings) to Alseres of
not less than Twenty-Five Million Dollars ($25,000,000) or more or (b) one
hundred eighty (180) days after the Effective Date. Alseres may exercise the
Option at any time during the Option Period by providing BA with notice of such
exercise and simultaneously paying to BA the Option Fee described in Section 2
below. Upon such exercise, the Parties shall enter into the Amendment. In the
event that Alseres fails to exercise the Option by the end of the Option Period,
the Option shall expire and the License Agreement shall remain in full force and
effect without amendment.
     3. Option Fee. In consideration for the Option granted in Section 1,
Alseres agrees to pay to BA on or before the last day of the Option Period the
amount of Seven Million Dollars ($7,000,000) (the “Option Fee”), which Option
Fee shall be nonrefundable.
     4. Negotiation of the Amendment. During the Option Period and upon
confirmation by Alseres that it intends to exercise the Option, Alseres and BA
will cooperate to negotiate and finalize the Amendment, which Amendment shall
include the terms set forth on Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



     5. Confidentiality. Except as otherwise required by law (including
(i) filings and disclosures required by securities laws and exchange and Nasdaq
rules or (ii) court or relevant administrative order), the existence and content
of this Option Agreement and the Parties’ arrangements herein are confidential
information. In addition, secret, confidential or nonpublic information
disclosed by one Party to the other pursuant to the arrangements contemplated
hereby will be treated as confidential information of the disclosing Party. Any
and all information described herein as confidential information shall not be
disclosed to any third party without the consent of both Parties, provided that
either Party may disclose such information to its affiliates and employees who
have a need to know such information in order to effectuate the purposes of this
Option Agreement, as well as to consultants, agents, investors and advisors of
such Party, provided such consultants, agents, investors and advisors have
committed to maintain the confidentiality of such information.
     6. Representations and Warranties. Each of BA and Alseres hereby represents
and warrants that (a) such Party has the power and authority to enter into and
to perform its obligations under this Option Agreement and the Amendment;
(b) the execution, delivery and performance by such Party of this Option
Agreement and the negotiation, execution, delivery and performance by such Party
of the Amendment have been duly authorized by all necessary corporate action on
the part of such Party; (c) this Option Agreement constitutes the legal, valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms; and (d) the terms of this Option Agreement do not and
will not breach or conflict with any other agreement or arrangement to which
such Party is a party.
     7. Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be (a) sent by registered or certified mail, return receipt
requested, postage prepaid, (b) sent via a reputable overnight courier service,
(c) sent by telefacsimile transmission with an original following the same day
via a reputable overnight courier service or (d) personally delivered, in each
case properly addressed as set forth below. A party may change its notice
address by giving notice to the other party in the manner herein provided. A
notice shall be deemed effective upon receipt by the party to whom it is
addressed.

     
          If to Alseres:
  Alseres Pharmaceuticals, Inc.
 
  85 Main Street
 
  Hopkinton, MA 01748
 
  Attention: EVP & CFO
 
  Telephone: (508) 497-2360
 
  Facsimile: (508) 497-9964
 
   
          If to BA:
  BioAxone Therapeutic Inc.
 
  1100, boul. René-Lévesque, 25e étage
 
  Montréal, Québec
 
  H3B 5C9
 
  Canada
 
  Attention: President & Board of Directors
 
  Telephone: (514) 397-6912
 
  Facsimile: (514) 397-8515

-2



--------------------------------------------------------------------------------



 



     8. Governing Law. This Option Agreement shall be governed by and construed
in accordance with the laws of the state New York, without reference to its
internal conflicts of law principles. Either party may pursue any legal or
equitable remedies available to it by filing a claim in the state or federal
courts located in the state of New York and each party hereby consents to the
exclusive jurisdiction of such courts. This Option Agreement will inure to the
benefit of, and be binding upon, the legal representatives, successors and
assigns of the Parties.
     8. Assignment. This Option Agreement and the rights established hereunder
may not be assigned or transferred by either Party without the prior written
consent of the other Party; provided, however that either Party may assign this
Option Agreement and the rights established hereunder without consent (a) to an
Affiliate of such Party (in which case such Party shall remain primarily liable)
or (b) in connection with a sale or transfer of such Party’s business to which
this Option Agreement relates.
     9. Counterparts. This Option Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Option Agreement may
be executed by facsimile signature.
[Remainder of Page Intentionally Left Blank]

-3



--------------------------------------------------------------------------------



 



          The undersigned duly authorized parties have set forth their
signatures as of the dates indicated below their respective signatures.

                      BIOAXONE THERAPEUTIC INC.    
 
                    By:   /s/ Michel Lagueux                       Print Name:  
Michel Lagueux    
 
                    Title:   Senior Vice-President — Life Sciences              
        Date:   April 30th, 2008                  
 
                    By:   /s/ Serge Langford                       Print Name:  
Serge Langford    
 
                    Title:   Managing Partner, Life Sciences                    
  Date:   May 1st, 2008                  
 
                    ALSERES PHARMACEUTICALS, INC.    
 
                    By:   /s/ Kenneth L. Rice, Jr.                       Print
Name:   Kenneth L. Rice, Jr.    
 
                    Title:   EVP & CFO                       Date:   May 2nd,
2008                  

-4



--------------------------------------------------------------------------------



 



SCHEDULE 1
AMENDMENT TERMS
Fully Paid-up License: BA will grant to Alseres a fully paid-up, irrevocable,
perpetual worldwide license with the right to sub-license under the Licensed
Intellectual Property as such term is defined in the License Agreement. BA will
be granted a right of first negotiation to re-acquire the Licensed Products
should Alseres abandon development or fail to make a minimum annual investment
of five hundred thousand dollars ($500,000) in the development of Licensed
Products.
University of Montreal: BA will take any and all steps necessary to assign its
rights and obligations under the University of Montreal license to Alseres and
Alseres will work with BA to effect such transfer and accept such rights and
obligations.
Development and Diligence: Any and all requirements imposed on Alseres by the
License Agreement to develop and/or commercialize Products (as defined in the
License Agreement), maintain insurance, keep the Master Cell Bank intact and
other similar obligations will be eliminated including but not limited to any
and all rights of BA to terminate the licensed based on Diligence milestones (as
defined in the License Agreement).
Financial Provisions: All of the financial provisions of Sections 4.2 through
4.9 of the License Agreement will be eliminated including, but not limited to,
all milestone payments and provisions related to minimum royalties and the
following new financial provisions will be substituted:
2009 Payment: Alseres will pay cash in the sum of Seven Million Dollars
($7,000,000) to BA (i) on or before December 31, 2009, or (ii) upon BA’s written
request, if Alseres assigns all of its rights and interest in and to the
Licensed Intellectual Property (including the grant of an exclusive
sublicense of all such rights and interest to a single sublicensee) prior to
December 31, 2009.
Royalties on Net Sales: Alseres will pay to BA royalties on Calendar Year Net
Sales of Licensed Products used to treat acute spinal cord injuries (as such
terms are defined in the License Agreement) equal to four percent (4%) of such
Net Sales. For all other Calendar Year Net Sales of Licensed Products used in
indications other than acute spinal cord injury, Alseres will pay to BA
royalties of one percent (1%). Alseres’ obligation to pay royalties shall expire
on the earlier of the Royalty Expiration Date as such term is defined in the
License Agreement or December 31, 2021.
Intellectual Property and Related: BA will transfer to Alseres all of its
rights, title and interest in and to any and all Patents and Know-How owned by
BA and included in the Licensed Intellectual Property and any materials related
thereto, including but not limited to the Master Cell Bank, and will instruct
its counsel that all cases are to be transferred to Alseres with Alseres as the
client.

 



--------------------------------------------------------------------------------



 



Remedies: The sole remedy available to BA for the failure of Alseres to make
required payments as set forth in the Amendment will be an action at law to
recover said required payment or payments. In no event will BA retain any rights
to terminate the fully paid-up license.
- Schedule 1 - 2

 